HOUCK, J.
1. Under 11447 GC., pax. 5, it is not discretionary with trial judge to withhold until after argument to jury written requests before argument, if requests properly state law.
2. Where written requests before argument properly stated law, and were applicable to case, refusal of trial judge to give requests before argument is ground for reversal, if record affirmatively shows written requests were made before argument.
3. A reviewing court must rely wholly on record before it.
4. Where record did not affirmatively show that written request to charge before argument was made to trial judge, no prejudicial error in refusing written request under 11447, GC., par. 5 was shown on appeal.
5. In _ action for damages for malicious prosecution, charge on probable cause, malice, and damages held to fully cover usable facts.
6. Verdict of $800 as damages for malicious prosecution, though seemingly excessive, cannot be reversed, where there was nothing in record indicating that verdict was rendered by jury by reason of passion or prejudice.
(Shields and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.